Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
	
Election/Restriction
Claims 17-20 remain withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The rejection of claims 1-15 and 21 under 35 U.S.C. 112(a) has been obviated by the amendment filed June 22, 2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-15 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been partly obviated by the amendment filed June 22, 2022.

The following rejection is applicable:

Claims 1, 3, 4, 6-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite in the recitiaon at lines 14-17, because pores do not have particle sizes as claimed.  It would appear that this rejection can be obviated by replacing the second occurrence of “a particle size” in line 14 with “an inner diameter of”.

Claim 6 could be amended to delete the portion of the claim “is less than or equal to…”, because this limitation now appears in claim 1.  
Claims 6-13 also require amendment because they depends from claim 4, which claim recites two different metal oxide nanoparticles.  These dependent claims necessarily must distinguish between these nanoparticles for clarity.
Claim 21 is also indefinite in the recitation of “the particle size” of a pore.  Language replacing “the particle size” with “an inner  diameter of” could obviate this rejection.

A number of dependent claims recite limitations such as “ratio of the average particle size” or “average diameter”, “average particle size”, “the inner diameter”, “average inner diameter” and so forth, that all lack precise and literal antecedent basis in the claims from which they depend.  However, the examiner is construing these terms as having an implicit antecedent basis in that, for example, a channel must have a diameter (and thus an average diameter) and particles must have a particle size and therefore an average particle size.  As such, the ratios of these figures would also be considered to find implicit basis. 

Double Patenting

Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Although the wording is slightly different, both claims appear to require a nanoparticles on the outer surface, i.e. supported by the structural body.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6-16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 11,161,101, previously copending Application No. 15/994,098 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.
The patented claims recite the presence of catalytic materials which may be fine metal particles in nanoparticulate form, thus reading on the instantly claimed material.  The instantly claimed description of the skeletal body, channels and various pores of the instant claims is the same catalyst “structure” set forth in the patented claims.

Claims 1, 3, 4, 6-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/698,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claims recite a catalytic substance comprising metal oxide nanoparticles.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 6-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-14, 21 and 22 of copending Application No. 16/698,670  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The channel and pore descriptions claimed in each application are not identical, however, it is clear that both claims recite limitations known in any zeolite-type material, while being further supplied with an additional “enlarged pore portion”.  The instant claims recite functional substances/metal oxide nanoparticles, whereas the copending claims recite “metallic nanoparticles”. The herein claimed catalytic substance includes metal oxide nanoparticles.  As a result, the instant claims represent the intermediate product made by the copending application, and a reduction step will further be conducted by the copending application to reduce the oxides to metallic form.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3, 4, 6-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 20 of copending Application No. 16/698,558  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. Both claim sets include normal zeolite characterizations of the pore and channel  organization, along with the presence of “enlarged pore portions” to further include the catalyst material. The herein claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 6-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,579  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims require a “functional substance/metal oxide nanoparticle, whereas the copending claims recite “a catalytic substance”.  Copending claim 4 makes it clear that such metal oxide nanoparticles are also the intended catalytic substance of that application. The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The rejection of claims 1-13 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,567  (reference application) is hereby withdrawn in view of the abandonment of the copending application. 

Claims 1, 3, 4, 6-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,602  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite “functional substances” and metal oxide nanoparticles, whereas the copending claims recite metal oxide comprised of a perovskite oxide. The instant claims do not exclude a portion of the metal oxide being in a perovskite form. The herein claimed materials are catalytic substances that can be considered to read on a complex oxide, and thus would read on a perovskite nanoparticle as well.  Copending claim 4 makes it clear that the metal of the metal oxide nanoparticles may be among those claimed in the instant application.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/698,650  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.
The instantly claimed channel and pore configurations are not set forth in all copending claims.  However, almost any zeolite material inherently includes such an organization and both claim sets require the enlarge pore portion.  The production methods are identical, and although not recited in all of the copending claims, they must inherently contain the catalyst material within those formed pores and channels, particularly in the enlarged pore portion as the zeolite will form around this substance.  The instant claims do not exclude a portion of the metal oxide being a perovskite form. The herein claimed materials are functional substances that can be considered to read on a complex oxide, and thus would read on a perovskite nanoparticle as well.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3, 4, 6-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 21 of copending Application No. 16/698,527 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claimed material is a structured catalyst whereas the instant claims recite a structural body.  However, a zeolite “structured” catalyst is present in three dimensions and can be considered a “body” formed from the cage structures in those dimensions.  The production methods are identical, and although not recited in all claims, the zeolites must inherently contain the catalyst material within the formed pores and channels, in particular in the enlarged portion formed by crystallization around the catalyst material.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 4, 6-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-16 of copending Application No. 16/698,496  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claimed material is a structured catalyst whereas the instant claims recite a structural body.  However, a zeolite “structured” catalyst is present in three dimensions and can be considered a “body” formed from the cage structures in those dimensions.  The production methods are identical, and although not recited in all claims, the zeolites must inherently contain the catalyst material within the formed pores and channels, in particular in the enlarged portion formed by crystallization around the catalyst material.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
The herein claimed metal nanoparticles/functional substance are all catalytic substances, and copending claim 2 makes it clear that metal containing nanoparticles are also the intended substance of that application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1, 3, 4, 6-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 21 of copending Application No. 16/698,636  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
The copending claim limitations regarding channel and pore configurations are not set forth in all instant claims.  The production methods are identical, and although not recited in all claims, the zeolites must inherently contain the catalyst material within the formed pores and channels, in particular in the enlarged portion formed by crystallization around the catalyst material.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
The copending claims recite functional catalytic nanoparticles/solid acids, whereas the instant claims recite “functional substance”.  The herein claimed materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 6-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/299,609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a “precursor” that is in fact not differentiable from the instant claims drawn to a structural body.  The precursor materials all share the pore and channel arrangements common among zeolites generically (as they are considered to be “mesoporous” zeolites), and will still share the additional modified characteristics (an enlarged pore portion) upon interzeolitic  conversion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 6-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,639 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and larger pores).  Copending claim 6 reflects the presence of the enlarged pore portion containing catalyst produced by the method for making the compostiooon46
 The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 6-16 and 21  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instant claims recite functional substances/metal oxide nanoparticles, whereas the copending claims recite “a functional material”, which can be a “fine oxide particle”.  Although the instant claims recite more detail with respect to the pore and channel organization of the zeolite, this is substantially the organization of zeolite compounds in general, and the artisan would have the expectation that the catalytic materials would be present within the open interior of the zeolite, be it in channels, pores, or enlarged pores created by the channel structure. Copending claim 9 reflects the enlarged pore portion, which will be provided by the same method disclosed in the instant application, and wherein the metal oxide will be within the enlarged pore portions because a mesoporous zeolite is converted to a zeolite structure with mesopores containing the catalyst already present in the structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 6-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/299,672 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic components with active ingredients within the body of the zeolite structure (i.e. in small pores, channels and larger pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claim 2 reflects the enlarged pore portion, which will be provided by the same method disclosed in the instant application, and wherein the metal oxide will be within the enlarged pore portions because a mesoporous zeolite is converted to a zeolite structure with mesopores containing the catalyst already present in the structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 6-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/299,718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claim 3 reflects the enlarged pore portion, which will be provided by the same method disclosed in the instant application, and wherein the metal oxide will be within the enlarged pore portions because a mesoporous zeolite is converted to a zeolite structure with mesopores containing the catalyst already present in the structure.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 6-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,748 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claim 10 reflects the enlarged pore portion, which will be provided by the same method disclosed in the instant application, and wherein the metal oxide will be within the enlarged pore portions because a mesoporous zeolite is converted to a zeolite structure with mesopores containing the catalyst already present in the structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

The rejections of claims 1-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137516 to Kegnaes et al., US 6,831,203 to Mohr et al. and WO 2013/057319 have been obviated by the amendment filed 6/22/2022.

Response to Arguments
Applicant has requested that the obviousness-type double patenting rejections be held in abeyance.


Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732